Statement by the President
Colleagues, before we start the vote I have an announcement concerning the situation in Syria. The European Parliament remains gravely concerned about the situation in Syria. Brutal violence against the people, arbitrary arrests and detentions are unacceptable. Over recent days we have also been following the case of Rafah Nashed, a well known Syrian doctor who works with victims of psychological trauma and who sought a constructive dialogue between all Syrians. She was arrested over two weeks ago for no reason at all. By no means is she a political activist. Her arrest is totally inadmissible. The place of her detention remains unknown and there are fears that her health has seriously deteriorated over the past weeks. The Syrian authorities must release Rafah Nashed immediately, as well as all the other people who have been arbitrarily detained and arrested.
(Loud applause)